


Exhibit 10.1


Summary of Compensation Agreement for Alex Incera


Title:                                       President, Gerber Coburn  (“GC”)
Vice President, Gerber Scientific, Inc. (“GSI”)
Base Salary:                           $190,000
Bonus Target:                         40%
Executive Severance:             8 months (Vice President Level)




Consequences of Material Change in GC Status


Notwithstanding anything in the Severance Policy for Senior Officers to the
contrary (except as set forth in Clause (5) below), (1) if there is a
significant change in the operating strategy of GC and Alex in not offered a
comparable position to his current position within a GSI CT facility that (a)
includes responsibility for a business unit with at the time not less than $30
million in annual sales; (b) reports to the CEO; and (c) includes a compensation
package no less generous than his package as of this date, then Alex will
receive the Severance Amount described below; or, (2) if GC is divested, and,
upon, completion of the divestiture, Alex is offered a position with the
acquirer that he chooses to accept, then he will receive the Sales Incentive
described below, plus accelerated vesting of all shares of restricted stock and
stock options then owned by him; (3) or, if GC is divested, and, upon completion
of the divestiture, Alex is not offered a position with the acquirer, or he
declines to accept a position with the acquirer in his sole discretion, but is
offered a position with GSI, as described in the preceding Clause (1), then he
will receive the Sales Incentive described below; or (4) if GC is divested, and,
upon completion of the divestiture, Alex is not offered a position with the
acquirer having comparable responsibilities and comparable total compensation to
his current position and which does not require him to relocate; and he is not
offered a position within GSI, as described in Clause 1 above, then he will
receive the Severance Amount and Sales Incentive described below; or (5), if GC
is divested, and upon completion of the divestiture, Alex is offered a
comparable position with the acquirer having comparable responsibilities and
comparable total compensation to his current position, which does not require
him to relocate, and he declines to accept such position in his sole discretion,
and he is not offered a position within GSI, as described in the preceding
clause 1, then Alex will receive a severance amount that is standard for his
position under the Severance Policy for Senior Officers (eight months) and Sales
Incentive described below.




Severance Amount:
18 months at restored salary upon change in control or significant change of
operating strategy of the GC business, including any earned bonus during this
period; plus accelerated vesting of all unvested stock options and restricted
shares; plus the continuation of insurance benefits provided for in the
Severance Policy for Senior Officers.



Sale Incentive:                       1.0% of net sale price of GC





